Citation Nr: 0301974	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sternum contusion.

2.  Entitlement to service connection for residuals of a 
dislocation of the left ring finger.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant retired from active duty August 1997 after more 
than 17 years of service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in August 2000, 
when it was remanded for additional development.  In April 
2002, the Board undertook additional development of the 
appellant's claims, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The evidence shows that the appellant suffered injuries 
to her sternum and left ring finger in service.

3.  There is no evidence that the appellant has a current 
disability as a result of the injury to her sternum in 
service.

4.  There is no evidence that the appellant has a current 
disability as a result of the injury to her left ring finger 
in service.


CONCLUSIONS OF LAW

1.  Residuals of a sternum contusion were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).

2.  Residuals of a dislocation of the left ring finger were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that in April 1997 the appellant 
was elbowed in the chest by another soldier while playing 
flickerball.  There was moderate sternal tenderness.  The 
diagnosis was sternal contusion.  Motrin and warm compresses 
were prescribed.  At her July 1997 separation examination, 
the appellant reported that she had suffered a cracked 
sternum and fractured a rib.  She also reported that in June 
1997 she had suffered a possible fracture of her left ring 
finger while catching a ball the wrong way.  Her finger was 
still sore with some swelling and pain.  She was unable to 
wear a ring.  In a September 1998 statement, she explained 
that she had not been treated prior to her separation 
examination because, when she had sought treatment in June 
1997, she had been advised by the triage technicians that she 
would have to wait three hours to see a physician and that, 
regardless of whether the injury was a break or a sprain, she 
would be told to ice the injury and would not receive other 
treatment.  She stated that the physician at the separation 
examination had diagnosed the injury as a dislocation of the 
finger.  She added that the swelling persisted for three 
months before she was able to wear her rings.  There are no 
records of treatment after service.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In a June 2001 letter, 
the RO informed the appellant of the type of evidence needed 
to substantiate her claims, specifically the evidence 
required for a grant of service connection.  In that same 
letter, the RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was her 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
letter informed the appellant of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the appellant has not 
cooperated with VA's efforts to develop her claims.  In 
August 2000 this case was remanded by the Board to the RO in 
order to obtain recent records of treatments of the 
appellant's alleged disabilities.  The appellant did not 
respond to a September 13, 2000 letter from the RO, and the 
case was returned to the Board.  In April 2001 the Board 
undertook additional development of the appellant's claim.  
The Board intended to afford the appellant an orthopedic 
examination to determine whether she had current disabilities 
related to her injuries in service, but the Board was unable 
to contact the appellant.  Mail sent to her current address 
of record was returned as undeliverable.  The Board attempted 
to contact the appellant by telephone, but she no longer 
subscribes to the telephone number of record.  The RO did not 
have a more current telephone number for the appellant.  The 
appellant has not contacted the Board or the RO since filing 
her substantive appeal at the RO in December 1998.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  The Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  Further, the RO's efforts have complied with the 
instructions contained in the August 2000 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
appellant has failed to cooperate with these efforts.  A 
remand or further development of these claims would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Although the evidence indicates that the appellant's sternum 
and left ring finger were injured in service, there is no 
evidence that the appellant has a current disability as a 
result of either of these injuries.  The Board scheduled a VA 
examination for the appellant to determine whether she has 
current residuals of these in-service injuries, but canceled 
the examination upon learning that the appellant no longer 
resided at her current address of record.  See 38 C.F.R. 
§ 3.655(b) (2002) (When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.).  Based on the evidence of record, the 
Board finds that the medical evidence does not show a current 
disability either of the sternum or of the left ring finger.  
Accordingly, the preponderance of the evidence is against her 
claims of entitlement to service connection for residuals of 
a sternum contusion and residuals of a dislocation of the 
left ring finger, and the claims must be denied.


ORDER

Entitlement to service connection for residuals of a sternum 
contusion is denied.

Entitlement to service connection for residuals of a 
dislocation of the left ring finger is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


